Citation Nr: 0623362	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-40 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to additional burial benefits.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty service from March 1944 to 
July 1946.  The appellant is advancing the claim as the 
veteran's surviving sister.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winton-Salem, North Carolina.  

In February 2004, the RO granted the appellant $300 for the 
veteran's funeral cost and $300 for cemetery/plot costs based 
on a finding that the veteran's death was not related to 
military service.  In September 2004, the RO denied the claim 
of entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran's Certificate of Death list the date of death 
as September [redacted], 2003.  

2.  The veteran's Certificate of Death list the immediate 
cause of death as multi-organ failure, due to or as a 
consequence of septicemia, due to or as a consequence of 
stage four sacral decubitus ulcer.  

3.  At the time of the veteran's death, he was in receipt of 
nonservice-connected benefits for pension purposes for the 
psychiatric disorder of schizophrenia; the veteran was not 
service-connected for any disability at the time of his 
death.  

4.  The record shows that additional burial benefits based on 
service-connected death benefits are not payable.  


CONCLUSION OF LAWS

1.  A service-connected disability is not shown to have 
caused or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e), 3.312 (2005).  

2.  The claim of entitlement to service-connected burial 
benefits must be denied by operation of law.  38 U.S.C.A. §§ 
2302, 2307, 5107 (West 2002); 38 C.F.R. § 3.1600 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in July 2004 complied with the specific notification 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording her an opportunity 
to submit all pertinent evidence pertaining to the claim that 
she may have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
that the claim is granted.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In this regard, as 
the Board concludes below that the appellant's claim is 
denied as a matter of law, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim, and to respond to VA notices.  Specifically, VA 
has associated with the claims folder the veteran's service 
medical records, service personnel records, VA examination 
reports, VA medical treatment records, and non-VA medical 
treatment records.  The appellant has not identified any 
additional evidence pertinent to the claim, which is not 
already of record, and there are no available additional 
records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran's Certificate of Death shows that the immediate 
cause of death was multi-organ failure, due to or as a 
consequence of septicemia, due to or as a consequence of 
stage four decubitus ulcer.  The date of death is listed as 
September [redacted], 2003.  In February 2004, the appellant filed the 
Application for Burial Benefits under 38 U.S.C. Chapter 23 
and she indicated in the space provided that she is claiming 
that the cause of the veteran's death is due to service.  She 
also attached several documents which indicate that she paid 
for expenses related to the cost of the veteran's burial.  

By correspondence, dated in February 2004, the RO informed 
the appellant that the claim of entitlement to burial 
benefits was granted.  An amount of $300.00 was awarded for 
funeral costs and an amount of $300.00 was awarded for 
cemetery/plot costs.  The correspondence essentially informed 
the appellant that these amounts are awarded for a veteran 
that did not die from a service-related disability.  

In a correspondence dated in late February 2004, the 
appellant expressed her disagreement with the grant of burial 
benefits to the extent that she believes that the veteran 
should have been in receipt of service-connected benefits.  
It is her contention that the veteran underwent chemical 
warfare testing during his period of service and that 
exposure to the chemicals resulted in a mental disability.  
She enclosed an August 1944 letter from the veteran and 
postcards for VA review.  In pertinent part, the August 1944 
letter shows that the veteran had plans to go to Edgewood 
Arsenal in Baltimore, Maryland to volunteer for participation 
involving experiments in chemical warfare testing.  The 
postcards appear to indicate that the veteran also sent his 
family postcards from Edgewood Arsenal.  

In a statement dated in early October 2004, the appellant 
stated that the veteran was exposed to chemical warfare 
testing in approximately August 1944.  Thereafter, she 
essentially claims that the veteran's mental capabilities 
began to deteriorate.  In another October 2004 statement, the 
appellant maintains that the veteran was healthy prior to him 
undergoing experiments that involved chemical warfare testing 
at Edgewood Arsenal.  It is her contention that following the 
experiments, the veteran began having mental problems.  She 
essentially argues that the alleged in-service exposure to 
chemical warfare testing resulted in the psychiatric disorder 
of schizophrenia.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be established 
for disease initially diagnosed after discharge from service 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  .  Certain 
chronic diseases, including a psychosis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for the cause of the veteran's death may 
be granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).  

Burial expenses of a deceased veteran are payable at a higher 
rate if the veteran died of a service-connected disability.  
See 38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a).  

The Board initially notes that the appellant has not 
submitted argument indicating that the fatal disabilities 
listed on the Certificate of Death caused the veteran's 
death.  As stated in detail above, the appellant's primary 
argument is that the veteran was exposed to certain chemicals 
during his period of active service which caused the veteran 
to develop a psychiatric disorder.  She argues that the 
veteran's nonservice-connected psychiatric disorder of 
schizophrenia was due to service and that this condition 
contributed to cause the veteran's death.  

Service medical records show that the veteran was not 
diagnosed as having a psychiatric disorder during his period 
of service.  On service induction examination, dated in March 
1944, the veteran had normal psychiatric functioning.  On 
separation examination, dated in July 1946, the veteran had 
normal psychiatric functioning. 

The pertinent post-service medical records associated with 
the claims file include VA examination reports, dated in 
March 1944, August 1958, June 1947, and March 1959; medical 
statements from H. M. Pickard, M. D., dated in August 1947; 
medical records from Dorothea Dix Hospital; medical 
statements from Saint (St.) Elizabeth Hospital, dated in 
October 1952 and August 1953; medical statements from H. P. 
Morgan M.D. at the VA Hospital in Roanoke, Virginia, dated in 
September and October 1947; a medical statement from R. P. 
Cullison, VA Chief Medical Officer; a medical statement from 
J. F. McMillan, M. D., dated in July 1958; and a medical 
statement from F. Rutz, M.D, dated in March 1990.  

On the first VA examination following service, dated in June 
1947, the examiner diagnosed the veteran as having 
psychoneurosis, anxiety, severe.  The examiner did not report 
that the veteran experienced any psychiatric symptoms which 
were related to the veteran's service.  Instead, the examiner 
reported that the veteran was emotionally unstable and that 
the veteran appeared to be timid and under tension.  The 
examiner further reported that the veteran had a self-
conscious personality with inhibitions and that he was prone 
to doubt and had difficulty making decisions.  

In June 1947, the RO denied service connection for a 
psychiatric disability.  Medical reports from September and 
October 1947 show diagnoses of dementia praecox, simple type 
and schizophrenic reaction, paranoid type.  In a May 1958 
rating decision, it was determined that the veteran suffered 
from a psychosis within two years following service discharge 
and he was awarded benefits for hospitalization and 
outpatient treatment purposes only.

In an October 1952 medical report from St. Elizabeth's 
Hospital, S. A. Silk, M.D. stated that the veteran's family 
indicated that when the veteran enlisted in the Army in March 
1944, they began to notice personality changes.  The examiner 
reports that the veteran related that he began to experience 
feelings of homosexuality which made his time during service 
in the Army difficult because he was not allowed to express 
the homosexual feelings.  He also stated that he harbored 
resentment for the Army because enlisting in the Army 
interfered with his ability to attend college.  The medical 
report listed the veteran's psychiatric symptoms, but the 
examiner did not relate any psychiatric symptoms to the 
veteran's period of service.  The veteran was diagnosed as 
having chronic schizophrenia reaction, undifferentiated type, 
and the examiner stated that the veteran was permanently and 
totally disabled as well as mentally incompetent.  

The November 1952 VA Application for Hospital Treatment or 
Domiciliary Care form shows that the veteran was committed to 
St. Elizabeth's Hospital in June 1952.  In pertinent part, 
the attached medical certificate states that following the 
veteran's separation from the Army, the veteran began to 
submit applications to various colleges for admission.  He 
apparently developed a paranoid reaction after he was denied 
acceptance to a particular college.  It is noted that since 
that time psychotic symptomatology was present.  It is 
further noted that the staff at the hospitals from which the 
veteran received treatment diagnosed him as having 
schizophrenia, paranoid type.  

A September 1953 RO rating decision denied service connection 
for schizophrenic reaction, but awarded nonservice-connected 
pension benefits due to schizophrenic reaction, effective 
from December 1952.  By rating action of August 1955, the RO 
discontinued the veteran's nonservice-connected pension 
benefits.

The August 1958 rating decision shows that the RO awarded 
nonservice-connected pension benefits for schizophrenia, 
effective July 1958.  Note that the additional post-service 
medical records, which are listed in detail above, show that 
the veteran continued to receive psychiatric treatment from 
various medical care providers for schizophrenia.  At the 
time of the veteran's death he was only in receipt of 
nonservice-connected pension benefits for schizophrenia.  

The determinative issue is whether the veteran's death was 
due to a disability which was incurred in or aggravated by 
his period of service.  The Certificate of Death lists the 
immediate cause of the veteran's death as multi-organ 
failure, due to or as a consequence of septicemia, due to or 
as a consequence of stage four sacral decubitus ulcer.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were listed as anemia and 
renal failure.

The Board concludes that entitlement to service connection 
for the cause of the veteran's death is not warranted.  The 
fatal disabilities listed on the Certificate of Death were 
not present during service and there is no competent medical 
evidence which links them to service.  The Board observes 
that the appellant does not claim that the fatal disabilities 
listed on the Certificate of Death were incurred in service.  
Rather, she claims that the veteran developed a psychosis, 
schizophrenia, due to service which contributed to cause the 
veteran's death.  At the outset, the Board must note that at 
the time of the veteran's death, he was not service-connected 
for any condition, to include schizophrenia.  In fact, during 
his lifetime, the RO denied service connection for 
schizophrenia.  

A review of the claims file fails to show that schizophrenia 
was incurred in service.  His service medical records are 
negative for a finding of schizophrenia and there is no 
medical evidence showing that schizophrenia was incurred 
within one year of the veteran's discharge from service.  
Thus, presumptive service connection is not warranted for 
schizophrenia.  Additionally, there is no competent medical 
evidence which linked the veteran's schizophrenia to service.  
Thus, it cannot be concluded that schizophrenia was due to 
service. 

Even if the Board determined that the veteran had 
schizophrenia which was related to service, there is no 
evidence which tends to show that schizophrenia caused or 
contributed to cause the veteran's death.  The appellant's 
assertion that the veteran's schizophrenia was related to 
service and that it caused or contributed to cause the 
veteran's death cannot be considered competent medical 
evidence of a nexus.  As a layperson, she is not qualified to 
render an opinion concerning a question of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the appellant has received the burial benefits 
to which she is entitled and no additional burial benefits 
are warranted under the law as the evidence fails to 
demonstrate that the veteran's death was service-connected.  
Although the Board is sympathetic to the appellant's 
circumstances, the Board is bound by the applicable law and 
regulations.  38 U.S.C.A. § 7104(c) (West 2002). Accordingly, 
the claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to additional burial benefits is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


